DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 2016/0271651, filed March 17, 2015, hereinafter “Petersen”) in view of Tai (US 2014/0375171, December 25, 2014) and Kelly, Jr. et al. (US 5, 961, 465, October 5, 1999, hereinafter “Kelly”).
Regarding claim 1, Petersen discloses an ultrasound transducer array for an ultrasound probe (“The present embodiments relate to multidimensional transducer arrays. In particular, a multidimensional transducer array interconnects with electronics used for imaging.” [0001], [0002]; also see [0072]), comprising: 
a matrix acoustic array (“multidimensional transducer array 12 of elements” in Figs. 1A-B, reproduced below, and corresponding description); 
a flex interconnect coupled to the matrix acoustic array (interconnect 18 and flexible circuit 22 in Figs. 1A-B and corresponding description; examiner notes that the interconnect and flexible circuit can be bonded together in connection as described in e.g. [0029]); 
an acoustic backing (acoustic backing 14 in Figs. 1A-B and corresponding description), the flex interconnect positioned between the matrix acoustic array and the acoustic backing (see Figs. 1A-B below).

    PNG
    media_image1.png
    340
    448
    media_image1.png
    Greyscale

Although Petersen discloses a heat sink (“A heat sink may be provided for passive and/or active cooling.” [0076]), Petersen fails to disclose an acoustic heat sink coupled to the acoustic backing.
However, Tai teaches, in the same field of endeavor, an acoustic heat sink coupled to the acoustic backing (“A heat sink is connected to the back side of the acoustic layer. A flex circuit is disposed between the acoustic layer and the heat sink. The flex circuit includes a backside matching layer incorporated into a body of the flex circuit. The backside matching layer is connected in thermal communication with the acoustic layer and the heat sink such that the backside matching layer is configured to conduct heat from the acoustic layer to the heat sink.” Abstract).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with an acoustic heat sink coupled to the acoustic backing as taught by Tai in order to prevent overheating of the matrix acoustic array by conducting heat from the acoustic layer (Abstract of Tai).
Although Petersen discloses one or more application specific integrated circuits (ASICs) (“the surface mounted integrated circuit (e.g., application specific integrated circuit).” [0025]; also see Figs. 2-3 and corresponding descriptions e.g. [0071]), Petersen fails to disclose one or more application specific integrated circuits (ASICs) coupled to the flex interconnect, the one or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the flex interconnect.
However, Kelly teaches, in the same field of endeavor, one or more application specific integrated circuits (ASICs) coupled to the flex interconnect, the one or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the flex interconnect (see integrated circuits 22 on flexible circuit carriers 18 and 20 in Figs. 1a-b, reproduced below, and corresponding description).

    PNG
    media_image2.png
    482
    509
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with one or more application specific integrated circuits (ASICs) coupled to the flex interconnect, the one or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the flex interconnect as taught by Kelly in order to reduce capacitance that is seen by the signals that are output from the transducer elements to the processing circuitry (col. 2, ll. 50-64 of Kelly).
Regarding claim 4, Petersen modified by Tai and Kelly discloses the limitations of claim 1 as stated above, specifically regarding the acoustic heat sink taught by Tai. Petersen modified by Tai fails to explicitly disclose wherein the acoustic heat sink is coupled to a top surface of the flex interconnect. Although Tai further teaches that there can be various relative arrangements of the acoustic heat sink and the flex interconnect (“Other relative arrangements of the acoustic element 12, the flex circuit 14, and the heat sink 16 may be provided in addition or alternative to the illustrated stack.” [0020]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple the acoustic heat sink to a top surface of the flex interconnect, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with wherein the acoustic heat sink is coupled to a top surface of the flex interconnect as taught by Tai in order to prevent overheating of the matrix acoustic array by conducting heat from the acoustic layer (Abstract of Tai).
Regarding claim 5, Petersen modified by Tai and Kelly discloses the limitations of claim 1 as stated above, specifically regarding the acoustic heat sink taught by Tai. Tai further teaches wherein the acoustic heat sink is coupled to a bottom surface of the flex interconnect (see acoustic heat sink 16 coupled to a bottom surface of flex circuit 14 in Fig. 1 and corresponding description). It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple the acoustic heat sink to a bottom surface of the flex interconnect, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with wherein the acoustic heat sink is coupled to a bottom surface of the flex interconnect as taught by Tai in order to prevent overheating of the matrix acoustic array by conducting heat from the acoustic layer (Abstract of Tai).
Regarding claim 6, Petersen further discloses wherein a first side of the flex interconnect extends beyond a first side of the matrix acoustic array to form a first side of the flex interconnect (see flexible circuit 22 “tail” in Figs. 1A-B and corresponding descriptions).
Regarding claim 7, Petersen modified by Tai and Kelly discloses the limitations of claim 6 as stated above. Petersen does not explicitly disclose wherein a second side of the flex interconnect extends beyond a second side of the matrix acoustic array to form a second side of the flex interconnect. Although Petersen does teach multiple flex circuit tails ([0029], [0065]). 
Kelly further teaches, in the same field of endeavor, wherein a second side of the flex interconnect extends beyond a second side of the matrix acoustic array to form a second side of the flex interconnect (flexible circuit carrier 18 in Fig. 1a and corresponding description).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with wherein a second side of the flex interconnect extends beyond a second side of the matrix acoustic array to form a second side of the flex interconnect as taught by Kelly in order to increase the surface area provided for mounting circuits. 
Regarding claim 8, Petersen modified by Tai and Kelly discloses the limitations of claim 1 as stated above. Petersen further discloses wherein the one or more ASICs is a plurality of ASICs (see plurality of application specific integrated circuits 36 in Figs. 2-3 and corresponding descriptions). Petersen fails to disclose and where there is a single heat sink thermally coupled to the plurality of ASICs.
However, Kelly further teaches, in the same field of endeavor, wherein the one or more ASICs is a plurality of ASICs, and where there is a single heat sink thermally coupled to the plurality of ASICs (“Referring to FIGS. 4a and 4b, a cooling arrangement is shown wherein solid heat conducting plates 60 and 62 are placed into contact with integrated circuits 22. A thermally conductive element 64 is coupled to each of heat conducting plates 60 and 62 so as to provide a heat removal path therefor. The proximal ends of thermally conductive elements 64 are preferably coupled to the ground shield conductor 65, which comprises a portion of cable 24. In such manner, shield conductor 65 (and the remainder of cable 24) act as a heat sink for thermally conductive elements 64.” col. 3, ll. 38-45; also see Figs. 4a-b and corresponding description).	
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with and where there is a single heat sink thermally coupled to the plurality of ASICs as taught by Kelly in order to prevent an unacceptable rise in the temperature of the housing due to the generated by the ASICs (col. 2, ll. 65-67 of Kelly).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Tai and Kelly as applied to claim 1 above and further in view of Bryan (US 5,235,451 August 10, 1993).
Regarding claim 2, Petersen modified by Tai and Kelly discloses the limitations of claim 1 as stated above. 
Although Petersen discloses a heat sink (“A heat sink may be provided for passive and/or active cooling.” [0076]) and Kelly further teaches an ASIC heat sink (e.g. shield conductor 65 in Figs. 4a-b and corresponding descriptions), Petersen modified by Kelly fails to disclose further comprising at least one ASIC heat sink positioned on an opposite surface of the flex interconnect at the one or more ASICs.
However, Bryan teaches, in an analogous field of endeavor (e.g. flex circuits), at least one ASIC heat sink positioned on an opposite surface of the flex interconnect at the one or more ASICs (“The driver assemblies consist of a circuit board mounted on, or integral with, a "flex" print. The driver components are usually in the form of packaged chips either surfaced mounted or wire bonded to the circuit board. A heat sink is mounted on the reverse side of the "flex" behind the circuit board.” col. 1, ll. 30-42).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen modified by Kelly with further comprising at least one ASIC heat sink positioned on an opposite surface of the flex interconnect at the one or more ASICs as taught by Bryan in order to prevent overheating of the ASICs. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Petersen modified by Tai, Kelly, and Brian discloses the limitations of claim 2 as stated above but fails to disclose wherein there is an ASIC heat sink of the at least one ASIC heat sink for each of the one or more ASICs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an ASIC heat sink for each of the ASICs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Tai, Kelly, and Bryan (US 5,235,451 August 10, 1993).
Regarding claim 9, Petersen discloses an ultrasound transducer array for an ultrasound probe (“The present embodiments relate to multidimensional transducer arrays. In particular, a multidimensional transducer array interconnects with electronics used for imaging.” [0001], [0002]; also see [0072]), comprising: 
a matrix acoustic array (“multidimensional transducer array 12 of elements” in Figs. 1A-B, reproduced below, and corresponding description); 
a flex interconnect coupled to the matrix acoustic array (interconnect 18 and flexible circuit 22 in Figs. 1A-B and corresponding description; examiner notes that the interconnect and flexible circuit can be bonded together in connection as described in e.g. [0029]); 
an acoustic backing coupled to the flex interconnect (acoustic backing 14 in Figs. 1A-B and corresponding description).

    PNG
    media_image3.png
    258
    340
    media_image3.png
    Greyscale

Petersen fails to disclose the flex interconnect positioned between the matrix acoustic array and the acoustic backing.
However, Tai teaches, in the same field of endeavor, the flex interconnect (flex circuit 14 in Fig. 1, reproduced below with annotation, and corresponding description) positioned between the matrix acoustic array (acoustic element 12 in Fig. 1 and corresponding description) and the acoustic backing (backside matching layer 22 in Fig. 1 and corresponding description).

    PNG
    media_image4.png
    446
    568
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with the flex interconnect positioned between the matrix acoustic array and the acoustic backing as taught by Tai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Although Petersen discloses two or more application specific integrated circuits (ASICs) (“the surface mounted integrated circuit (e.g., application specific integrated circuit).” [0025]; also see Figs. 2-3 and corresponding descriptions e.g. [0071]), Petersen fails to disclose two or more application specific integrated circuits (ASICs) coupled to the flex interconnect at locations spaced away from where the matrix acoustic array and the acoustic backing are coupled to the flex interconnect.
However, Kelly teaches, in the same field of endeavor, two or more application specific integrated circuits (ASICs) coupled to the flex interconnect at locations spaced away from where the matrix acoustic array and the acoustic backing are coupled to the flex interconnect (see integrated circuits 22 on flexible circuit carriers 18 and 20 in Figs. 1a-b, reproduced below, and corresponding description).

    PNG
    media_image5.png
    292
    308
    media_image5.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with two or more application specific integrated circuits (ASICs) coupled to the flex interconnect at locations spaced away from where the matrix acoustic array and the acoustic backing are coupled to the flex interconnect as taught by Kelly in order to reduce capacitance that is seen by the signals that are output from the transducer elements to the processing circuitry (col. 2, ll. 50-64 of Kelly).
Although Petersen discloses a heat sink (“A heat sink may be provided for passive and/or active cooling.” [0076]) and Kelly further teaches an ASIC heat sink (e.g. shield conductor 65 in Figs. 4a-b and corresponding descriptions), Petersen modified by Kelly fails to disclose wherein an ASIC heat sink for the two or more ASICs is coupled to a same surface of the flex interconnect as the acoustic backing.
However, Bryan teaches, in an analogous field of endeavor (e.g. flex circuits), wherein an ASIC heat sink for the two or more ASICs is coupled to a same surface of the flex interconnect as the acoustic backing (“The driver assemblies consist of a circuit board mounted on, or integral with, a "flex" print. The driver components are usually in the form of packaged chips either surfaced mounted or wire bonded to the circuit board. A heat sink is mounted on the reverse side of the "flex" behind the circuit board.” col. 1, ll. 30-42).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen modified by Kelly with wherein an ASIC heat sink for the two or more ASICs is coupled to a same surface of the flex interconnect as the acoustic backing as taught by Bryan in order to prevent overheating of the ASICs. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, Petersen modified by Tai, Kelly, and Bryan discloses the limitations of claim 9 as stated above. Although Petersen discloses a heat sink (“A heat sink may be provided for passive and/or active cooling.” [0076]), Petersen fails to disclose an acoustic heat sink, wherein the acoustic heat sink is separate from the ASIC heat sink. 
However, Tai teaches, in the same field of endeavor, an acoustic heat sink, wherein the acoustic heat sink is separate from the ASIC heat sink (“A heat sink is connected to the back side of the acoustic layer. A flex circuit is disposed between the acoustic layer and the heat sink. The flex circuit includes a backside matching layer incorporated into a body of the flex circuit. The backside matching layer is connected in thermal communication with the acoustic layer and the heat sink such that the backside matching layer is configured to conduct heat from the acoustic layer to the heat sink.” Abstract).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with an acoustic heat sink, wherein the acoustic heat sink is separate from the ASIC heat sink as taught by Tai in order to prevent overheating of the matrix acoustic array by conducting heat from the acoustic layer (Abstract of Tai).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Kelly, Tai, and Bryan as applied to claim 9 above and further in view of Baumgartner et al. (US 2008/0178677, July 31, 2008, hereinafter “Baumgartner”).
Regarding claim 10, Petersen modified by Kelly, Tai, and Bryan discloses the limitations of claim 9 as stated above but fails to disclose further comprising a secondary flex interconnect coupled to the flex interconnect.
However, Baumgartner teaches, in the same field of endeavor, further comprising a secondary flex interconnect coupled to the flex interconnect (“The flexible circuit assembly 1 comprises a large number of flexible circuit boards, herein referred as "flexes", although, for simplicity of illustration, a sequence of only four flexes is shown in FIG. 1. A first flex 10 includes a series of first flex bond pads 11; a second flex 20 includes series of second flex bond pads 21; a third flex 30 includes a series of third flex bond pads 31; and a fourth flex 40 includes a series of fourth flex bond pads 41. All of the flexes are laminated to one another along a central major surface region 1a which is semi-rigid and positioned along the plane P1.” [0022]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with further comprising a secondary flex interconnect coupled to the flex interconnect as taught by Baumgartner in order to provide additional surfaces to form wiring connections (Abstract of Baumgartner).
Regarding claim 11, Petersen modified by Tai, Kelly, Bryan, and Baumgartner discloses the limitations of claim 10 as stated above, specifically regarding the secondary flex interconnect. Baumgartner further teaches wherein at least one of the two or more ASICs is located on the secondary flex interconnect (“Although not illustrated in FIG. 1, bond pads along different edges of a flex are connectable to printed circuit boards (PCB's) such as shown in FIGS. 6 and 7. Probe electronic components mounted on PCB's (as described with reference to FIGS. 5 and 6) provide pulse generation and beamforming functions in association with related elements 50 of the transducer array 2. In other embodiments each of the series of flex bond pads 11, 21, 31, and 41 may be formed on an upper surface or both upper and lower surfaces of a flex.” [0023]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with wherein at least one of the two or more ASICs is located on the secondary flex interconnect as taught by Baumgartner in order to provide additional surfaces to form wiring connections (Abstract of Baumgartner). 
Regarding claim 12, Petersen modified by Tai, Kelly, Bryan, and Baumgartner discloses the limitations of claim 11 as stated above, specifically regarding the ASIC heat sink and the secondary flex interconnect but fails to disclose wherein the ASIC heat sink is thermally coupled to the secondary flex interconnect. It would have been obvious to one having ordinary skill in the art at the time the invention was made to thermally couple the ASIC heat sink to the secondary flex interconnect, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Tai, Kelly, and Brian as applied to claims 9 and 13 above and further in view of Scott et al. (US 2009/0109429, April 30, 2009, hereinafter “Scott”).
Regarding claim 14, Petersen modified by Tai, Kelly, and Brian discloses the limitations of claim 13 as stated above but fails to disclose further comprising a thermal isolation element isolating the acoustic heat sink from the ASIC heat sink.
However, Scott teaches, in an analogous field of endeavor (e.g. heat sink assembly), further comprising a thermal isolation element isolating the acoustic heat sink from the ASIC heat sink (“A heat sink assembly can include a first plurality of heat sink members and a thermally separated second plurality of heat sink members. The first plurality of heat sink members can remove heat from the light source bank and the second thermally separated plurality of heat sink members can remove heat from processing circuitry components of the apparatus.” [0030]; also see “or insuring thermal separation between heat sink member 928 and heat sink member 958 thermally insulating material can be interposed in the interface between the members.” [0086]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Petersen with further comprising a thermal isolation element isolating the acoustic heat sink from the ASIC heat sink as taught by Scott in order to be able to provide components with variable (e.g. higher or lower) heat requirements throughout the array ([0062] of Scott).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “an ultrasound transducer array for an ultrasound probe, comprising: a matrix acoustic array; a primary flex interconnect coupled to the matrix acoustic array; an acoustic backing, the primary flex interconnect positioned between the matrix acoustic array and the acoustic backing; an acoustic heat sink coupled to the acoustic backing; two or more application specific integrated circuits (ASICs) coupled to the primary flex interconnect, the two or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the primary flex interconnect; a first secondary flex interconnect coupled to a first side of the primary flex interconnect; and a second secondary flex interconnect coupled to a second side of the primary flex interconnect” of independent claim 15 in combination with intervening limitations. 
Exemplary prior art of record US 2014/0088431 to Miyazawa teaches first and second secondary rigid circuit substrates (see circuit substrates 220 and 222 in Fig. 15, reproduced below) that are connected to a first and second side of a primary flex interconnect (see flexible printed circuits 210 and 212 in Fig. 15). Miyazawa does not teach an ultrasound transducer array for an ultrasound probe, comprising: a matrix acoustic array; a primary flex interconnect coupled to the matrix acoustic array; an acoustic backing, the primary flex interconnect positioned between the matrix acoustic array and the acoustic backing; an acoustic heat sink coupled to the acoustic backing; two or more application specific integrated circuits (ASICs) coupled to the primary flex interconnect, the two or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the primary flex interconnect; a first secondary flex interconnect coupled to a first side of the primary flex interconnect; and a second secondary flex interconnect coupled to a second side of the primary flex interconnect.

    PNG
    media_image6.png
    216
    323
    media_image6.png
    Greyscale

Exemplary prior art of record US 2008/0178677 to Baumgartner et al. teaches multiple flex circuits (see flexes 10, 20, 30, 40 in Fig. 1 reproduced below). Baumgartner et al. does not teach an ultrasound transducer array for an ultrasound probe, comprising: a matrix acoustic array; a primary flex interconnect coupled to the matrix acoustic array; an acoustic backing, the primary flex interconnect positioned between the matrix acoustic array and the acoustic backing; an acoustic heat sink coupled to the acoustic backing; two or more application specific integrated circuits (ASICs) coupled to the primary flex interconnect, the two or more ASICs spaced away from a location where the matrix acoustic array, the acoustic backing, and the acoustic heat sink are coupled to the primary flex interconnect; a first secondary flex interconnect coupled to a first side of the primary flex interconnect; and a second secondary flex interconnect coupled to a second side of the primary flex interconnect.

    PNG
    media_image7.png
    347
    689
    media_image7.png
    Greyscale

Claims 16-20 have been indicated as allowable over the prior art of record at least due to their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0039533 to Lacey et al. teaches a plurality of heat sinks that are each engaged with a plurality of processing components (e.g. see [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793